Hooker, J.
The defendant occupies lands which he claims to own by virtue of a quitclaim deed from his deceased wife, dated in 1875, a week after she had executed a life lease of the premises to him. The deed was not recorded until 1898, and is alleged to be a forgery by the complainants, sons of defendant, who file this bill to remove the cloud from their alleged title.
The question before us is one of fact merely, and we are not satisfied that the learned circuit judge erred in his conclusions. The decree must therefore be affirmed, with costs.
The other Justices concurred.